DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on June 27, 2022 to the non-final Office action of March 29, 2022 is acknowledged. The Office action on the currently pending claims 1-16 follows.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1: the clauses “an intermediate portion connected to the base end portion and separated from the first surface and provided above the first surface”, “a second component connected to the first component, separated from the first surface and provided above the first surface” should be amended to recite “an intermediate portion connected to the base end portion, separated from the first surface, and provided above the first surface”, “a second component connected to the first component, separated from the first surface, and provided above the first surface” for grammatical reasons.
Claim 1, Ln.10: the clause “at least one semiconductor device” should be amended to recite “the at least one semiconductor device” because the antecedent basis for the at least one semiconductor device was previously established in claim 1.
Claim 12, Ln.6: the clause “the semiconductor device” should be amended to recite “the at least one semiconductor device” in order to maintain consistent claim nomenclature.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2020/0091030 of record cited in the IDS) in view of Lavene et al. (US 2016/0365197).
	Regarding claim 1, Kwon discloses (Fig.5A) a storage device (10), comprising: a substrate (500) having a first surface ([0022]: 500a); at least one semiconductor device (300; 100 and 200 are also semiconductor devices), which includes a storage unit ([0023] and [0026]: 120 and 220), disposed on the first surface (300 is disposed on 500a); a first component (600) that includes a base end portion (620) connected to the first surface, and an intermediate portion (610) connected to the base end portion and separated from the first surface (610 is separated from 500a) and provided above the first surface (610 is provided above 500a); and a second component (420) connected to the first component (420 is connected to 600 via board 1000 and substrate 500), separated from the first surface (420 is separated from 500a), wherein the second component is electrically coupled to at least one semiconductor device through a wiring ([0074]: wiring from the terminals of 420 and 300 electrically couples 420 and 300; i.e., [0025]: wiring 505).
Kwon fails to explicitly disclose a second component provided above the first surface, wherein the second component is electrically coupled to at least one semiconductor device through the first component.
However, an alternate embodiment of Kwon teaches (Fig.1D) a second component (410) provided above the first surface (500a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an alternate embodiment of Kwon to modify Kwon such that the second component is provided above the first surface and below the first surface (i.e., duplicate the second component such that it is provided on both surfaces of the substrate as suggested by Kwon [0046] and [0075]) in order to optimize holding charge capacity by having a redundant capacitor to act as a backup if power from the other capacitor drains out and/or increase the overall quantity of charge in the device thus allowing the device to be powered for a longer duration.
However, the above combination would still fail to explicitly disclose the second component is electrically coupled to at least one semiconductor device through the first component.
	However, Lavene teaches (Fig.4) the second component (12, 14, 20, and 22; Note: 12 and 14 are not shown in Fig.4 but are the same as 12 and 14 appearing in Fig.1) is electrically coupled (Abstract) through the first component (46a and 46b in combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Lavene to further modify modified Kwon such that the second component is electrically coupled to at least one semiconductor device by utilizing the electrical connections of the first component of Lavene to electrically connect to the second component in order to locate the second component closer to the first component since an electrical connection can be made through the first component thus increasing cooling of the second component from the first component and improving the second component’s performance and extending the second component’s lifespan ([0035]).
Regarding claim 12, Kwon discloses (Fig.5A) a storage device (10), comprising: a substrate (500) having a first surface ([0022]: 500a) and a second surface (bottom surface of 500) opposite to the first surface; at least one semiconductor device (300; 100 and 200 are also semiconductor devices) including a storage unit ([0023] and [0026]: 120 and 220) disposed on the first surface (300 is disposed on 500a); a wiring ([0074]: wiring from the terminals of 420 and 300 electrically couples 420 and 300; i.e., [0025]: wiring 505) disposed on the second surface of the substrate (wiring runs through 500 to the second surface where terminals are located); a heat pipe (600) ([0034]: 600 can be a heat pipe), disposed over the semiconductor device (600 is disposed over 300), including a first portion (610) separated from the first surface (610 is separated from 500a); and at least one capacitor (420; [0046] and [0073]: passive devices may include a capacitor) coupled to the heat pipe (420 is coupled to 600), wherein the at least one capacitor is electrically coupled to the at least one semiconductor device through the wiring ([0074]: wiring from the terminals of 420 and 300 electrically couples 420 and 300; i.e., [0025]: wiring 505).
Kwon fails to explicitly disclose at least one capacitor above the first surface, wherein the at least one capacitor is electrically coupled to the at least one semiconductor device through the heat pipe.
However, an alternate embodiment of Kwon teaches (Fig.1D) at least one capacitor (410; [0046]: 410 may include a capacitor) above the first surface (500a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an alternate embodiment of Kwon to modify Kwon such that the at least one capacitor is above the first surface in order to improve the compactness of the device by moving the capacitor from the outside into the available space inside the interior of the device.
However, the above combination would still fail to explicitly disclose the at least one capacitor is electrically coupled to the at least one semiconductor device through the heat pipe.
	However, Lavene teaches (Fig.4) the capacitor (12, 14, 20, and 22; Note: 12 and 14 are not shown in Fig.4 but are the same as 12 and 14 appearing in Fig.1) is electrically coupled (Abstract) through the heat pipe (46a and 46b in combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Lavene to further modify modified Kwon such that the capacitor is electrically coupled to the at least one semiconductor device through the heat pipe in order to locate the second component closer to the first component since an electrical connection can be made through the first component thus increasing cooling of the second component from the first component and improving the second component’s performance and extending the second component’s lifespan ([0035]).
Regarding claim 2, Kwon discloses at least a portion (portion of 420 overlaps 300) of the second component overlaps (see Fig.5A) the at least one semiconductor device when viewed from a top (top of 500a) of the first surface.
	Regarding claim 3, Kwon discloses the first component includes a heat pipe ([0034]) that is thermally coupled to the at least one semiconductor device and configured to dissipate heat generated by the at least one semiconductor device to an outside (outside of 300) of the at least one semiconductor device ([0034]).
	Regarding claims 4 and 14, Kwon in view of Lavene fails to explicitly disclose: 
(Claim 4) the heat pipe includes a first conductive portion and a second conductive portion that are electrically insulated from each other and parallel to each other.
(Claim 14) the heat pipe includes a first conductive portion and a second conductive portion that are electrically insulated from each other.
	However, Lavene further teaches the heat pipe includes a first conductive portion (46a) and a second conductive portion (46b) that are electrically insulated ([0043]: 52 electrically insulates 46a from 46b) from each other and parallel (46a and 46b are parallel) to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Lavene to modify Kwon in view of Lavene such that the heat pipe includes a first conductive portion and a second conductive portion that are electrically insulated and parallel, as respectively claimed in claims 4 and 14, in order to prevent short circuiting.
Regarding claim 5, Kwon discloses the second component includes a capacitor ([0046] and [0073]: passive devices may include a capacitor) having a first electrode (see Fig.5A below) and a second electrode (see Fig.5A below).
Kwon in view of Lavene fails to explicitly disclose a first electrode connected to the first conductive portion and a second electrode connected to the second conductive portion.
However, Lavene further teaches a first electrode ([0046]: electrical connection connected to 50 of 46a) connected to the first conductive portion and a second electrode ([0046]: electrical connection connected to 50 of 46b) connection to the second conductive portion
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Lavene to modify Kwon in view of Lavene such that a first electrode is connected to the first conductive portion and a second electrode is connected to the second conductive portion in order to achieve the benefits of claim 1.

    PNG
    media_image1.png
    444
    689
    media_image1.png
    Greyscale

	Regarding claim 6, Kwon in view of Lavene fails to explicitly disclose the heat pipe includes an insulating portion disposed between the first conductive portion and the second conductive portion, and wherein the insulating portion has a shape that bypasses a connection portion between the first electrode and the first conductive portion and a connection portion between the second electrode and the second conductive portion.
	However, Lavene further teaches the heat pipe includes an insulating portion (52) disposed between the first conductive portion and the second conductive portion (52 is between 46a and 46b), and wherein the insulating portion has a shape (shape of 52) that bypasses (52 is situated away from the connection portions) a connection portion (portion at the distal end of 50 of 46a) between the first electrode and the first conductive portion and a connection portion (portion at the distal end of 50 of 46a) between the second electrode and the second conductive portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Lavene to modify Kwon in view of Lavene such that the heat pipe includes an insulating portion between the first conductive portion and the second conductive portion in order to achieve the benefits of claim 4.
	Regarding claims 7 and 13, Kwon discloses: 
(Claim 7) the capacitor is configured to supply electric charge (electric charge from 420, a capacitor by definition stores power and can supply power when needed during a power loss) to the at least one semiconductor device during power loss ([0074]: 420 is electrically connected to 300).
(Claim 13) the capacitor is configured to supply electric charges (electric charges from 420, a capacitor by definition can store charges and can supply power when needed during a power loss) to the at least one semiconductor device during power loss ([0074]: 420 is electrically connected to 300).
Examiner’s Note: Further regarding claims 7 and 13, the Office notes that the limitations “configured to supply electric charge to the at least one semiconductor device during power loss” and “configured to supply electric charges to the at least one semiconductor device during power loss” are functional limitations. Since the structure of the device of Kwon as modified by Lavene is identical to the claimed structure, the device of Kwon in view of Lavene is considered to be as capable of performing the functions as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the second component of Kwon is taught to be electrically connected to the semiconductor device and therefore considered capable of performing the recited function.
Regarding claim 11, Kwon discloses the wiring is disposed on a second surface (surface of 500 opposite 500a) of the substrate opposite to the first surface (wiring runs through 500 to the second surface where terminals are located).
Regarding claim 15, Kwon in view of Lavene fails to explicitly disclose the heat pipe further includes an insulating portion disposed between the first conductive portion and the second conductive portion.
	However, Lavene further teaches the heat pipe includes an insulating portion (52) disposed between the first conductive portion and the second conductive portion (52 is between 46a and 46b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Lavene to modify Kwon in view of Lavene such that the heat pipe includes an insulating portion between the first conductive portion and the second conductive portion in order to achieve the benefits of claim 14.
Regarding claim 16, Kwon discloses the heat pipe is thermally coupled to the at least one semiconductor device, which includes the storage unit via a plurality of heat conductive sheets (710, 720, and 730).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Lavene as applied to claim 1 above, and further in view of Kim et al. (US 2017/0105314).
Regarding claim 8, Kwon discloses the storage unit (220) includes a non-volatile semiconductor memory ([0026]: NAND flash memory is by definition non-volatile memory).
Kwon in view of Lavene fails to explicitly disclose semiconductor devices of the at least one semiconductor device include a controller that controls the non-volatile semiconductor memory.
However, Kim teaches (Figs.1-6) semiconductor devices of the at least one semiconductor device ([0059]: semiconductor devices) include a controller (200) that controls ([0065]: 200 is connected to 210) the non-volatile semiconductor memory ([0059]: 210 includes non-volatile semiconductor memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kim to modify Kwon in view of Lavene such that the semiconductor devices of the at least one semiconductor device include a controller to control the non-volatile semiconductor memory in order to retain data when power is removed and to have a self-monitoring capability to make maintenance and operation easier.
Examiner’s Note: Further regarding claim 8, the Office notes that the limitation “that controls the non-volatile semiconductor memory” is a functional limitation. Since the structure of the device of Kwon as modified by Lavene and Kim is identical to the claimed structure, the device of Kwon as modified by Lavene and Kim is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the controller of Kim is taught to be connected to the non-volatile semiconductor memory, and therefore considered capable of performing the recited function.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Lavene as applied to claim 1 above, and further in view of Chiba et al. (US 2007/0064397).
Regarding claim 9, Kwon in view of Lavene fails to explicitly disclose a connector coupling the second component to the first component, wherein the second component is detachably connected to the connector.
However, Chiba teaches (Fig.3) a connector (10 and 10’) coupling the second component (2) to the first component (11), wherein the second component is detachably connected to the connector ([0020]: 2 is detachably connected to 10 and 10’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Chiba to modify Kwon in view of Lavene such that a connector that is detachably connected to the second component couples the second component to the first component in order to allow the second component to be more easily removed and fixed or replaced when worn out.
Examiner’s Note: Although the Chiba reference is not within the same field of endeavor as the Kwon reference, the Chiba reference still qualifies as analogous art because the reference is drawn to making connections with a heat pipe and electronic components, which is reasonably pertinent to the same problem and solution as Applicants’ invention. In other words, because the Chiba reference is reasonably pertinent to the same problem as Applicants’ invention, the Chiba reference still qualifies as prior art and can be combined with the Kwon reference. See MPEP 2141.01(a).
Regarding claim 10, Kwon in view of Lavene fails to explicitly disclose a connector coupling the first component to the wiring, wherein the first component is detachably connected to the connector.
However, Lavene further teaches a connector ([0046]: 50) coupling the first component to the wiring ([0046]: electrical connection; electrical connection can be a wire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Chiba to modify Kwon in view of Lavene such that a connector couples the first component to the wiring in order to create the electrical connection as described in claim 1, and thus achieve the benefits of claim 1. 
However, the above combination still fails to explicitly disclose the first component is detachably connected to the connector.
However, Chiba teaches (Fig.3) the first component (11) is detachably connected ([0020]) to the connector (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Chiba to modify Kwon in view of Lavene such that the first component is detachably connected to the connector in order to allow the first component to be more easily removed and fixed or replaced when worn out.
Examiner’s Note: Although the Chiba reference is not within the same field of endeavor as the Kwon reference, the Chiba reference still qualifies as analogous art because the reference is drawn to making connections with a heat pipe and electronic components, which is reasonably pertinent to the same problem and solution as Applicants’ invention. In other words, because the Chiba reference is reasonably pertinent to the same problem as Applicants’ invention, the Chiba reference still qualifies as prior art and can be combined with the Kwon reference. See MPEP 2141.01(a).
Response to Arguments
Applicant's arguments filed June 27, 2022 have been considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
However, regarding Applicant’s argument that “Kwon’s elements 600 and 420 are disposed on respectively different sides of element 500”, the Office agrees. However, an alternate embodiment of Kwon as shown in Fig.1D and [0046] teaches that elements 600 and 410 are disposed on the same side of element 500 where 410 is a capacitor similar to 420. Therefore, the combination of Kwon, an alternate embodiment of Kwon, and Lavene discloses the intermediate portion and the second component/capacitor is provided above the first surface, as claimed (see rejection above).
For the reasons provided above, it is believed that the Kwon reference in view of the Lavene reference does teach the aforementioned limitations of claims 1 and 12, and the rejection using the Kwon reference in view of the Lavene reference is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./            Examiner, Art Unit 2835                                                                                                                                                                                            
/STEPHEN S SUL/            Primary Examiner, Art Unit 2835